FILED
                             NOT FOR PUBLICATION                              MAR 05 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOEL BUSH,                                        No. 10-56872

               Plaintiff - Appellant,             D.C. No. 2:08-cv-01217-SJO-PJW

  v.
                                                  MEMORANDUM *
LOS ANGELES SHERIFF’S
DEPARTMENT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Joel Bush, a California state prisoner, appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to his safety. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Bush failed

to raise a genuine dispute of material fact as to whether defendants acted with

culpable intent. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (a prison

official cannot be found liable for failing to protect one inmate from another unless

“the official knows of and disregards an excessive risk to inmate health or safety”).

Contrary to Bush’s contention, he was given fair notice of his obligations under the

summary judgment rule. See Rand v. Rowland, 154 F.3d 952, 960 (9th Cir. 1998)

(en banc).

      Bush’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    10-56872